DETAILED ACTION
Claims 1 through 10 originally filed 5 December 2019. Claims 1 through 10 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and MPEP § 609.04(a), subsection I. states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Figure 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 5 rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, this claim requires "the laser device is allowed to have two or more light-emitting points emitting light with different peak wavelengths in the active layer." However, allowing the presence of a feature is not the same as requiring the presence of a feature. Since this claim does not appear to strictly require the presence of two or more light emitting points, this requirement is regarded as a preference (see MPEP §2173.05(d)). Since preferences can lead to confusion over the intended scope of a claim, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. For the remainder of this action, this limitation will be treated as requiring only sufficient structure that two or more light-emitting points could be implemented without strictly requiring actual implementation of two or more light-emitting points.

Regarding claims 2 through 4, each of these claims depend properly from claim 1 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 4, and 6 through 9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smeeton et al. (Smeeton, US Pub. 2009/0045394).

Regarding claim 1, Smeeton discloses, "An n-type semiconductor layer, an active layer, and a p-type semiconductor layer which are formed in this order on a nitride semiconductor substrate" (p. [0074], [0088], [0133], and Fig. 2d, pts. 13, 16, 19, and 49).  "Wherein by using crystal stress in the n-type semiconductor layer, the laser device is allowed to have two or more light-emitting points emitting light with different peak wavelengths in the active layer" (p. [0092]).  

Regarding claim 2, Smeeton discloses, "Wherein the n-type semiconductor layer has a region having different crystal surfaces" (p. [0133] and Fig. 6a, pts. 30, 31, and 32).  

Regarding claim 3, Smeeton discloses, "Wherein two or more ridge stripe portions are formed in the p-type semiconductor layer" (p. [0135] and Fig. 6b, pts. 50 and 51).  "A concave-convex stripe structure extending along the direction parallel or substantially parallel to the direction in which the ridge stripe portions are formed is formed in a region of the n-type semiconductor layer" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32, where the concave-convex structure is formed by concave pits 22 and convex platforms 16).  

Regarding claim 4, Smeeton discloses, "Wherein the n-type semiconductor layer includes a plurality of n-type semiconductor layers" (p. [0078] and Fig. 3d, pts. 16 and 22, where the top layers of 16 are split by pits 22).  "The concave-convex stripe structure is a concave-convex pattern structure which includes a first region… and a second region" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32).  "[The first region] having, as the surface, a first n-type semiconductor layer among the plurality of n-type semiconductor layers" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32).  "[The second region] having, as the surface, a plurality of second n-type semiconductor layers formed at intervals on the first n-type semiconductor layer in a stripe form along the direction parallel or substantially parallel to the direction in which the ridge stripe portions are formed" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32).  

Regarding claim 6, Smeeton discloses, "A step of forming an n-type semiconductor layer on a nitride semiconductor substrate" (p. [0074], [0133], and Fig. 2d, pts. 13 and 16).  "A step of forming an active layer on the n-type semiconductor layer" (p. [0088], [0133], and Fig. 2d, pts. 16 and 49).  "A step of forming a p-type semiconductor layer on the active layer" (p. [0088], [0133], and Fig. 2d, pts. 19 and 49).  "Wherein in the step of forming the n-type semiconductor layer, the n-type semiconductor layer is formed so as to produce a stress difference in a portion of the n-type semiconductor layer" (p. [0092]).  

Regarding claim 7, Smeeton discloses, "Wherein in the step of forming the n-type semiconductor layer, different crystal surfaces are formed in a region of the n-type semiconductor layer" (p. [0133] and Fig. 6a, pts. 30, 31, and 32).  

Regarding claim 8, Smeeton discloses, "Wherein in the step of forming the p-type semiconductor layer on the active layer, two or more ridge stripe portions are formed in the p-type semiconductor layer" (p. [0135] and Fig. 6b, pts. 50 and 51).  "In the step of forming the n-type semiconductor layer, a concave-convex structure is formed in a region of the n-type semiconductor layer to extend along the direction parallel or substantially parallel to the direction in which the ridge stripe portions are formed" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32, where the concave-convex structure is formed by concave pits 22 and convex platforms 16).  

Regarding claim 9, Smeeton discloses, "Wherein the n-type semiconductor layer includes a plurality of n-type semiconductor layers" (p. [0078] and Fig. 3d, pts. 16 and 22, where the top layers of 16 are split by pits 22).  "In the step of forming the n-type semiconductor layer, a concave-convex pattern structure is formed as the concave-convex stripe structure, which includes a first region… and a second region" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32).  "[The first region] having, as the surface, a first n-type semiconductor layer among the plurality of n-type semiconductor layers" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32).  "[The second region] having, as the surface, a plurality of second n-type semiconductor layers formed at intervals on the first n-type semiconductor layer in a stripe form along the direction parallel or substantially parallel to the direction in which the ridge stripe portions are formed" (p. [0078], [0135], Fig. 3d, pts. 22 and 16, and Fig. 6b, pts. 31 and 32).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Smeeton.

Regarding claim 5, Smeeton does not disclose, "Wherein a third n-type semiconductor layer having the same or different composition as or from the second n-type semiconductor layer is formed on the concave-convex stripe structure."  The examiner takes Official Notice of the fact that it was known in the art to include an additional n-type layer within a ridge stripe laser so as to regulate the electrical and optical characteristics of the laser. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an additional n-type layer atop the particularly strained layers, since inclusion of such a layer would facilitate waveguide functions of the region surrounding the active layer.

Regarding claim 10, Smeeton does not disclose, "Wherein in the step of forming the n-type semiconductor layer, a third n-type semiconductor layer having the same or different composition as or from the second n-type semiconductor layer is formed on the concave-convex stripe structure."  The examiner takes Official Notice of the fact that it was known in the art to include an additional n-type layer within a ridge stripe laser so as to regulate the electrical and optical characteristics of the laser. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an additional n-type layer atop the particularly strained layers, since inclusion of such a layer would facilitate waveguide functions of the region surrounding the active layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morimoto et al. (Morimoto, US Pub. 2004/0089873) is cited for teaching a ridge stripe laser in which multiple regions emitting different wavelengths are grown on the same substrate.
Kunoh et al. (Kunoh, US Pub. 2010/0080001) is cited for teaching a ridge stripe nitride laser in which multiple regions emitting different wavelengths are grown on the same substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P HAGAN/Examiner, Art Unit 2828